Case 1:20-cv-06164-JHR-JS Document 1-5 Filed 05/20/20 Page 1 of 2 PageID: 45




                      EXHIBIT E
            Case 1:20-cv-06164-JHR-JS Document 1-5 Filed 05/20/20 Page 2 of 2 PageID: 46
                                                             DATE COMPLETED     5/5/2020
                                                             DATE ORDERED       5/5/2020
                                                             REPOSITORIES       TU               PRPD' BY
                                                             PRICE                               LOAN TYPE
                                                             REF. #
PROPERTY ADDRESS
                        APPLICANT                                                  CO-APPLICANT
APPLICANT           WHITEKETTLE, MICHAEL                     CO-APPLICANT        WHITEKETTLE, SHERRI
SOC SEC #                                                    SOC SEC #
MARITAL STATUS                                               DEPENDENTS




                                              COLLECTION ACCOUNTS
    W                                       DATE    HIGH CREDIT
E                                                                 BALANCE                                             STATUS
    H                                      OPENED     OR LIMIT
C                                 DATE                                          PAST       MO
    O            CREDITOR                                                                         30   60   90+
O                               REPORTED                                        DUE        REV
    S                                       DLA     ACCT TYPE         TERMS                                          SOURCE
A   E

B B DISCOVERBANK                  03/20    10/11         $2875          $1771    $1771     00      -   -     -    CHARGE OFF
           4412                            04/19          REV               -                                     TU
